Citation Nr: 1133722	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-14 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Heather E. VanHoose, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 1968, with additional service in the Air National Guard and Air Force Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss and tinnitus.  The Veteran testified before the Board in March 2011.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  


REMAND

Additional development is needed prior to further disposition of the claims.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The Veteran testified at a March 2011 travel board hearing before the Board that his military occupational specialty during active service was that of communications yeoman and that he worked onboard the U.S.S. Boxer.  He testified that approximately once a month, he and his shipmates went to general quarters to participate in a simulated attack.  He reported that everyone donned gear for battle conditions during these simulations.  He stated that his particular position was one level below where four double five inch mount cannons were fired during those simulations and that he did not have any hearing protection when the cannons were fired.  He maintained that he was also exposed to noise from the helicopters that the Marines operated from his ship.  The Veteran also testified that during his service with the Air National Guard, he worked as an aircraft loadmaster for approximately one year and that his duties included ensuring that the load was fastened down correctly at the back of the aircraft before the flight and ensuring that the load was continually held down properly during the actual flight itself.  He reported that he was also in charge of dropping things out of the back plate, but that his main responsibility had been to load and unload the aircraft and make sure that the cargo was secure.  He stated that he was exposed to noise while he worked as a loadmaster because the airplanes were very loud.  

A November 2006 VA medical report indicates that the Veteran had mild to moderate sensorineural hearing loss in the higher frequencies bilaterally and tinnitus.  In addition to reporting unprotected military noise exposure as a communications yeoman and protected military noise exposure as a loadmaster, the Veteran also stated that he had protected occupational noise exposure as a corporate pilot and unprotected recreational noise exposure to motorcycles.

In a July 2008 lay statement and at the March 2011 travel board hearing, the Veteran's wife reported that she had married the Veteran in December 1971 and that when she first met him, he was already very hard of hearing.  She asserted that he played his music and the television so loudly that the neighbors could hear it.  She stated that if the telephone rang or someone knocked at the door, the Veteran was not able to hear it.  She maintained that he also had difficulty hearing in a crowded area.  She reported that the Veteran already had all of these hearing difficulties 40 years ago.  

Service personnel records show that the Veteran worked as a communications yeoman during active duty and that he worked as an aircraft loadmaster during his service in the Air National Guard.  The Board notes that noise exposure is consistent with the duties and circumstances of being a communications yeoman and an aircraft loadmaster.  Moreover, the Veteran's wife is competent to testify what she experienced, namely the presence of the Veteran's hearing loss and the continuity of his symptoms of hearing difficulty, because these are observable symptoms to a layperson.  Layno v. Brown, 6 Vet. App. 465 (1994).

It remains unclear whether the Veteran's bilateral hearing loss and tinnitus are related to his in-service acoustic trauma or to any post-service noise exposure.  Therefore, in order to make an accurate assessment of the Veteran's entitlement to service connection for his bilateral hearing loss and tinnitus, it is necessary to have a medical opinion based upon a thorough review of the record that determines whether the Veteran's bilateral hearing loss and tinnitus are related to his period of active service or National Guard service.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury and continuity of symptomatology since discharge from service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding an examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  The Board thus finds that an examination and opinion addressing the etiology of the Veteran's bilateral hearing loss and tinnitus is necessary in order to fairly decide the merits of the Veteran's claims.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination to determine whether any current bilateral hearing loss or tinnitus is related to his service.  The claims file should be reviewed by the examiner and that review should be noted in the examination report.  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss or tinnitus is related to the Veteran's period of active service, to include his unprotected noise exposure in his duties as a communications yeoman.  The examiner should also state whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss or tinnitus is related to any acoustic trauma during the Veteran's period of service in the Air National Guard, to include his protected noise exposure in his duties as an aircraft loadmaster.  In rendering the opinions, the examiner should acknowledge and discuss any lay evidence of in-service injury and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Any opinions expressed must be accompanied by a complete rationale.  

2.  Then, readjudicate the claims.  If the decisions remain adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.
 
The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claims.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



